DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response to Restriction filed 10/24/2022.
The status of the Claims is as follows:
Claims 1-3 have been cancelled;
Claims 4-20 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020, 08/17/2020, 08/11/2021, 10/11/2021, 11/17/2021 was filed after the mailing date of the Application on 05/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 17 recite the limitation "adjacent compartments" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8 and 18 recite the limitation "compartments" in line 4 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 7, 9, 14, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUYAMA (US 20200331641).

Regarding Claim 4 Yuyama discloses an automatic packager for packaging medications, the automatic packager comprising: 
a cartridge (10) for dispensing the medications; 
a packaging unit (Fig. 1) receiving the medications dispensed from the cartridge (10); and 
an electronic processor (15) electrically coupled to the cartridge (10) and the packaging unit (Fig. 1), the electronic processor (15) configured to 
determine medications in a batch of medications, 
determine whether the batch of medications is to be divided based on the medications in the batch of medications, 
divide the batch of medications into a plurality of sub-batches of medications in response to determining that the batch of medications is to be divided, 
create, using the packaging unit, a pouch including a plurality of discrete compartments corresponding to the plurality of sub-batches of medications, and 
fill, using the packaging unit, the plurality of discrete compartments with the plurality of sub-batches of medications. (Fig. 1; par 22-30)

Regarding Claim 7 Yuyama discloses the invention as described above. Yuyama further discloses the electronic processor is further configured to seal, using the packaging unit, the plurality of discrete compartments without serrating between adjacent compartments, and serrate the pouch at end of the pouch in response to determining that the plurality of sub- batches of medications is packaged. (par 29)

Regarding Claim 9 Yuyama discloses the invention as described above. Yuyama further discloses the electronic processor is further configured to print a continuous identifier on the pouch that spans a subset of the plurality of discrete compartments to provide an appearance of one continuous pouch. (par 27, 36-39)

Regarding Claim 14 Yuyama discloses a method for packaging medications using an automatic packager, the method comprising: 
determining, using an electronic processor of the automatic packager, medications in a batch of medications; 
determining, using the electronic processor, whether the batch of medications is to be divided based on the medications in the batch of medications; 
dividing, using the electronic processor, the batch of medications into a plurality of sub- batches of medications in response to determining that the batch of medications is to be divided; 
creating, using a packaging unit of the automatic packager, a pouch including a plurality of discrete compartments corresponding to the plurality of sub-batches of medications; and 
filling, using the packaging unit, the plurality of discrete compartments with the plurality of sub-batches of medications. (Fig. 1; par 22-30)

Regarding Claim 17 Yuyama discloses the invention as described above. Yuyama further discloses sealing, using the packaging unit, the plurality of discrete compartments without serrating seal locations between adjacent compartments; and serrating, using the packaging unit, the pouch at an end of the pouch in response to determining that the plurality of sub-batches of medications is packaged. (par 29)

Regarding Claim 19 Yuyama discloses the invention as described above. Yuyama further discloses printing, using the packaging unit, a continuous identifier on the pouch that spans a subset of the plurality of discrete compartments to provide an appearance of one continuous pouch. (par 27, 36-39)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YUYAMA (US 20200331641) in view of Eliuk et al. (US 20060259195; Eliuk).

Regarding Claim 5 Yuyama discloses then invention as described above. Yuyama discloses the electronic processor is further configured to determine a size for the batch of medications based on the medications in the batch of medications; (par 19; 43) Yuyama does not expressly disclose determine whether the size for the batch of medications is greater than a pouch size threshold; and determine that the batch of medications is to be divided when the batch of medications is greater than the pouch size threshold.

Eliuk teaches an automatic packager for packaging medications (400) Eliuk further teaches the electronic processor is further configured to determine a size for the batch of medications based on the medications in the batch of medications; determine whether the size for the batch of medications is greater than a pouch size threshold; and determine that the batch of medications is to be divided when the batch of medications is greater than the pouch size threshold providing the appropriate size container for the batch for the purposes of improving the efficiency of the automatic packager. (par 401-403)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller of Yuyama to include determining determine whether the size for the batch of medications is greater than a pouch size threshold; and determine that the batch of medications is to be divided when the batch of medications is greater than the pouch size threshold as taught by Eliuk since par 401-403 of Eliuk suggests that such a modification provides the appropriate size container for the batch for the purposes of improving the efficiency of the automatic packager.

Regarding Claim 15 Yuyama discloses then invention as described above. Yuyama discloses the electronic processor is further configured to determine a size for the batch of medications based on the medications in the batch of medications; (par 19; 43) Yuyama does not expressly disclose determining, determining, using the electronic processor, whether the size for the batch of medications is greater than a pouch size threshold; and determining, using the electronic processor, that the batch of medications is to be divided when the batch of medications is greater than the pouch size threshold.

Eliuk teaches an automatic packager for packaging medications (400) Eliuk further teaches the electronic processor is further configured to determine a size for the batch of medications based on the medications in the batch of medications; determine whether the size for the batch of medications is greater than a pouch size threshold; and determine that the batch of medications is to be divided when the batch of medications is greater than the pouch size threshold providing the appropriate size container for the batch for the purposes of improving the efficiency of the automatic packager. (par 401-403)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller of Yuyama to include determining determine whether the size for the batch of medications is greater than a pouch size threshold; and determine that the batch of medications is to be divided when the batch of medications is greater than the pouch size threshold as taught by Eliuk since par 401-403 of Eliuk suggests that such a modification provides the appropriate size container for the batch for the purposes of improving the efficiency of the automatic packager.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over YUYAMA (US 20200331641) in view of Arora (US 10722430).

Regarding Claim 6 Yuyama discloses then invention as described above. Yuyama does not expressly disclose the electronic processor is further configured to determine whether the batch of medications includes incompatible medications based on the medications in the batch of medications; determine that the batch of medications is to be divided when the batch of medications includes incompatible medications

Arora teaches an automatic packager and further teaches the electronic processor is further configured to determine whether the batch of medications includes incompatible medications based on the medications in the batch of medications; determine that the batch of medications is to be divided when the batch of medications includes incompatible medications providing safe packaging for the purposes of improving the efficiency of the apparatus. (Col 3 lines 8-35)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller of Yuyama to include determine whether the batch of medications includes incompatible medications based on the medications in the batch of medications; determine that the batch of medications is to be divided when the batch of medications includes incompatible medications as taught by Arora since Col 3 lines 8-35 of Arora suggests that such a modification provides safe packaging for the purposes of improving the efficiency of the apparatus.

Regarding Claim 16 Yuyama discloses then invention as described above. Yuyama does not expressly disclose determining, using the electronic processor, whether the batch of medications includes incompatible medications based on the medications in the batch of medications; determining, using the electronic processor, that the batch of medications when the batch of medications includes incompatible medications.

Arora teaches an automatic packager and further teaches the electronic processor is further configured to determine whether the batch of medications includes incompatible medications based on the medications in the batch of medications; determine that the batch of medications is to be divided when the batch of medications includes incompatible medications providing safe packaging for the purposes of improving the efficiency of the apparatus. (Col 3 lines 8-35)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the controller of Yuyama to include determine whether the batch of medications includes incompatible medications based on the medications in the batch of medications; determine that the batch of medications is to be divided when the batch of medications includes incompatible medications as taught by Arora since Col 3 lines 8-35 of Arora suggests that such a modification provides safe packaging for the purposes of improving the efficiency of the apparatus.

Allowable Subject Matter
Claims 8, 10-13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 8 The Prior Art does not teach wherein the electronic processor is further configured to determine medications in a second batch of medications, determine that the second batch of medications is not to be divided based on the medications in the second batch of medications, fill, using the packaging unit, a second pouch with the second batch of medications without creating compartments in response to determining that the second batch of medications is not to be divided, seal and serrate, using the packaging unit, the second pouch at an end of the second pouch. 

Regarding Claim 10 The Prior Art does not teach wherein the packaging unit further comprises: packaging equipment operable to form the pouch; a track configured to direct the medications toward the packaging equipment; a receptacle coupled to the track to receive the medications from the track, wherein the pouch is formed in the receptacle; and a sealing mechanism for sealing the pouch along a sealing area of the pouch after the medications are received in the pouch.

Regarding Claim 18 The Prior Art does not teach wherein the electronic processor is further configured to determining, using the electronic processor, medications in a second batch of medications, determining, using the electronic processor, that the second batch of medications is not to be divided based on the medications in the second batch of medications, filling, using the packaging unit, a second pouch with the second batch of medications without creating compartments in response to determining that the second batch of medications is not to be divided, sealing and serrating, using the packaging unit, the second pouch at an end of the second pouch.

Regarding Claim 20 The Prior Art does not teach forming the pouch with packaging equipment; directing the medications along a track toward the packaging equipment; receiving the medications from the track at a receptacle, wherein the pouch is formed in the receptacle, and wherein the pouch is sealed, using a sealing mechanism, along a sealing area of the pouch after the medications are received in the pouch detecting, using a sensor, a medication in the sealing area; stopping, using the electronic processor, sealing of the pouch in response to detecting the medication in the sealing area; generating, using the electronic processor, an alert in response to detecting the medication in the sealing area; activating, using the electronic processor, a vibration mechanism configured to vibrate the pouch to move the medication from the sealing area in response to detecting the medication in the sealing area.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731